 Case 5:17-cr-50017-TLB Document 39        Filed 06/22/20 Page 1 of 1 PageID #: 241




                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                  PLAINTIFF

V.                          CASE NO. 5:17-CR-50017

HJESTIE OLITTA SOMMER                                                   DEFENDANT

                                       ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 37) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on June 1, 2020. The time

to object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 37) is

ADOPTED IN ITS ENTIRETY, and Defendant’s Motion to Vacate pursuant to 28 U.S.C.

§ 2255 (Doc. 28) is DENIED.

      IT IS SO ORDERED on this 22nd day of June, 2020.



                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE
